Citation Nr: 1339522	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  09-32 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES


1.  Entitlement to service connection for a disabled left eye, claimed as a residuals of a left eye injury.

2.  Entitlement to service connection for a chronic disability of the left upper extremity.

3.   Entitlement to service connection for a chronic disability of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse, Mr. J.C.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to service connection for a disabled left eye (claimed as a residuals of a left eye injury) and a chronic disability of her left and right upper extremities.

In January 2011, the Veteran, accompanied by her spouse and her representative, appeared at the RO to present oral testimony in support of her appeal before a traveling Veterans Law Judge from the Board.  A transcript of this hearing is included in the claims file. 

In August 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary and procedural development.  Afterwards, in a June 2012 rating decision/supplemental statement of the case, the RO/AMC readjudicated and denied the Veteran's claim for VA compensation for a left eye disability and bilateral disabilities of her upper extremities.  The case was thereafter returned to the Board in July 2012 and the Veteran now continues her appeal. 

For the reasons that will be discussed below, this appeal is REMANDED once again to the RO/AMC.  VA will notify the Veteran and her representative if any further action is required on their part.


REMAND

As previously noted, the Veteran was provided with a hearing before a traveling Veteran's Law Judge from the Board, sitting at the RO, which was conducted in January 2011.  During the course of this appeal, the presiding judge retired from the Board.  The law and regulations require that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Thusly, in correspondence dated November 2013, the Veteran was notified of the retirement of the Veterans Law Judge who presided over her January 2011 hearing.  The Veteran was offered the opportunity to be scheduled for another hearing before an active Veterans Law Judge, pursuant to 38 C.F.R. § 20.717 (2013).  The Veteran responded in the affirmative in November 2013, expressly requesting that she be provided with a new Board hearing, to be held at the RO before a traveling Veterans Law Judge.  The appeal is therefore remanded for appropriate action pursuant to this request.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

The RO/AMC should schedule the Veteran for her requested hearing, to be held at the RO before a traveling Veteran's Law Judge from the Board.  The RO should notify the Veteran and her representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws her hearing request, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


